
	

114 HR 3572 : DHS Headquarters Reform and Improvement Act of 2015
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3572
		IN THE SENATE OF THE UNITED STATES
		October 21, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to reform, streamline, and make improvements to the
			 Department of Homeland Security and support the Department’s efforts to
			 implement better policy, planning, management, and performance, and for
			 other purposes.
	
	
		1.Short title; Table of contents
 (a)Short titleThis Act may be cited as the DHS Headquarters Reform and Improvement Act of 2015. (b)Table of contentsThe table of contents for this Act is the following:
				
					Sec. 1. Short title; Table of contents.
					Sec. 2. Prohibition on additional authorization of appropriations.
					Title I—Department of Homeland Security Headquarters Reauthorization
					Sec. 101. Definitions.
					Sec. 102. Headquarters components.
					Sec. 103. Chief Privacy Officer.
					Sec. 104. Office of Policy.
					Sec. 105. Quadrennial homeland security review.
					Sec. 106. Future years homeland security program.
					Sec. 107. Management and execution.
					Sec. 108. Chief Financial Officer.
					Sec. 109. Chief Procurement Officer.
					Sec. 110. Chief Information Officer.
					Sec. 111. Chief Human Capital Officer.
					Sec. 112. Chief Security Officer.
					Sec. 113. Cost savings and efficiency reviews.
					Sec. 114. Field efficiencies plan.
					Sec. 115. Resources to respond to operational surges.
					Sec. 116. Department of Homeland Security rotation program.
					Title II—DHS Acquisition Accountability and Efficiency
					Sec. 201. Definitions.
					Subtitle A—Acquisition Authorities
					Sec. 211. Acquisition authorities for Under Secretary for Management.
					Sec. 212. Acquisition authorities for Chief Financial Officer.
					Sec. 213. Acquisition authorities for Chief Information Officer.
					Sec. 214. Requirements to ensure greater accountability for acquisition programs.
					Subtitle B—Acquisition Program Management Discipline
					Sec. 221. Acquisition Review Board.
					Sec. 222. Requirements to reduce duplication in acquisition programs.
					Sec. 223. Government Accountability Office review of Board and of requirements to reduce
			 duplication in acquisition programs.
					Sec. 224. Excluded Party List System waivers.
					Sec. 225. Inspector General oversight of suspension and debarment.
					Subtitle C—Acquisition Program Management Accountability and Transparency
					Sec. 231. Congressional notification and other requirements for major acquisition program breach.
					Sec. 232. Multiyear acquisition strategy.
					Sec. 233. Acquisition reports.
					Sec. 234. Government Accountability Office review of multiyear acquisition strategy.
					Sec. 235. Office of Inspector General report.
				
 2.Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act. This Act and such amendments shall be carried out using amounts otherwise available for such purposes.
		IDepartment of Homeland Security Headquarters Reauthorization
 101.DefinitionsSection 2 of the Homeland Security Act of 2002 is amended— (1)by redesignating paragraphs (13) through (18) as paragraphs (15) through (20);
 (2)by redesignating paragraphs (9) through (12) as paragraphs (10) through (13); (3)by inserting after paragraph (8) the following:
					
 (9)The term homeland security enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and tribal government officials, private sector representatives, academics, and other policy experts.; and
 (4)by inserting after paragraph (13), as so redesignated, the following:  (14)The term management integration and transformation—
 (A)means the development of consistent and consolidated functions for information technology, financial management, acquisition management, and human capital management; and
 (B)includes governing processes and procedures, management systems, personnel activities, budget and resource planning, training, real estate management, and provision of security, as they relate to functions cited in subparagraph (A)..
				102.Headquarters components
 (a)In generalSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended— (1)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Office of Partnership and Engagement; (B)in paragraph (2), by striking and after the semicolon at the end;
 (C)in paragraph (3), by striking the period and inserting ; and; and (D)by adding at the end the following:
							
 (4)entering into agreements with governments of other countries, in consultation with the Secretary of State, and international nongovernmental organizations in order to achieve the missions of the Department.; and
 (2)by adding at the end the following:  (h)Headquarters (1)ComponentsThe Department Headquarters shall include the following:
 (A)The Office of the Secretary. (B)The Office of the Deputy Secretary.
 (C)The Executive Secretariat. (D)The Management Directorate, including the Office of the Chief Financial Officer.
 (E)The Office of Policy. (F)The Office of General Counsel.
 (G)The Office of the Chief Privacy Officer. (H)The Office of Civil Rights and Civil Liberties.
 (I)The Office of Operations and Coordination and Planning. (J)The Office of Intelligence and Analysis.
 (K)The Office of Legislative Affairs. (L)The Office of Public Affairs.
 (2)FunctionsThe Secretary, through the Headquarters, shall— (A)establish the Department’s overall strategy for successfully completing its mission;
 (B)establish initiatives that improve performance Department-wide; (C)establish mechanisms to ensure that components of the Department comply with Headquarters policies and fully implement the Secretary’s strategies and initiatives and require the head of each component of the Department and component chief officers to comply with such policies and implement such strategies and initiatives;
 (D)establish annual operational and management objectives to determine the Department’s performance; (E)ensure that the Department successfully meets operational and management performance objectives through conducting oversight of component agencies;
 (F)ensure that the strategies, priorities, investments, and workforce of Department agencies align with Department objectives;
 (G)establish and implement policies related to Department ethics and compliance standards; (H)manage and encourage shared services across Department components;
 (I)lead and coordinate interaction with Congress and other external organizations; and (J)carry out other such functions as the Secretary determines are appropriate..
					(b)Abolishment of Director of Shared Services
 (1)AbolishmentThe position of Director of Shared Services is abolished. (2)Conforming amendmentSection 475 of the Homeland Security Act of 2002 (6 U.S.C. 295), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed.
					(c)Abolishment of the Office of Counternarcotics Enforcement
 (1)AbolishmentThe Office of Counternarcotics Enforcement is abolished. (2)Conforming amendmentsThe Homeland Security Act of 2002 is amended—
 (A)by repealing section 878 (6 U.S.C. 112), and the item relating to that section in the table of contents in section 1(b) of such Act; and
 (B)in subparagraph (B) of section 843(b)(1) (6 U.S.C. 413(b)(1)), by striking by— and all that follows through the end of that subparagraph and inserting by the Secretary; and. 103.Chief Privacy Officer (a)In generalSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting to be the Chief Privacy Officer of the Department, after in the Department,; and (ii)by striking , to assume and inserting and who shall have;
 (B)by amending paragraph (6) to read as follows:  (6)preparing a report to Congress on an annual basis on—
 (A)activities of the Department that affect privacy, including complaints of privacy violations, implementation of section 554 of title 5, United States Code (popularly known as the Privacy Act of 1974), internal controls, and other matters; and
 (B)the number of new technology programs implemented in the Department each fiscal year, the number of those programs that the Chief Privacy Officer has evaluated to ensure that privacy protections are considered and implemented, the number of those programs that effectively implemented privacy protections into new technology programs, and an explanation of why any new programs did not effectively implement privacy protections.;
 (3)by redesignating subsections (b) through (e) as subsections (c) through (f); and (4)by inserting after subsection (a) the following:
						
 (b)Additional responsibilitiesIn addition to the responsibilities under subsection (a), the Chief Privacy Officer shall— (1)develop guidance to assist components of the Department in developing privacy policies and practices;
 (2)establish a mechanism to ensure such components are in compliance with Federal, regulatory, statutory, and the Department’s privacy requirements, mandates, directives, and policy;
 (3)work with the Chief Information Officer of the Department to identify methods for managing and overseeing the Department’s records, management policies, and procedures;
 (4)work with components and offices of the Department to ensure that information sharing activities incorporate privacy protections;
 (5)serve as the Department’s central office for managing and processing requests related to section 552 of title 5, United States Code, popularly known as the Freedom of Information Act;
 (6)develop public guidance on procedures to be followed when making requests for information under section 552 of title 5, United States Code;
 (7)oversee the management and processing of requests for information under section 552 of title 5, United States Code, within Department Headquarters and relevant Department component offices;
 (8)identify and eliminate unnecessary and duplicative actions taken by the Department in the course of processing requests for information under section 552 of title 5, United States Code; and
 (9)carry out such other responsibilities as the Secretary determines are appropriate, consistent with this section.; and
 (5)by adding at the end the following:  (g)Reassignment of functionsThe Secretary may reassign the functions related to managing and processing requests for information under section 552 of title 5, United States Code, to another officer within the Department, consistent with requirements of that section..
					104.Office of Policy
 (a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by— (1)redesignating section 601 as section 890B, and transferring that section to appear immediately after section 890A; and
 (2)striking the heading for title VI and inserting the following:  VIPOLICY AND PLANNING 601.Office of Policy (a)Establishment of officeThere shall be in the Department an Office of Policy. The Office of Policy shall be headed by an Under Secretary for Policy, who shall be appointed by the President, by and with the advice and consent of the Senate.
 (b)MissionThe mission of the Office of Policy is to lead, conduct, and coordinate Department-wide policy, strategic planning, and relationships with organizations or persons that are not part of the Department.
 (c)Components of OfficeThe Office of Policy shall include the following components: (1)The Office of Partnership and Engagement under section 602.
 (2)The Office of International Affairs under section 603. (3)The Office of Policy Implementation under section 604.
 (4)The Office of Strategy and Planning under section 605. (d)Responsibilities of the Under SecretarySubject to the direction and control of the Secretary, the Under Secretary for Policy shall—
 (1)serve as the principal policy advisor to the Secretary; (2)coordinate with the Under Secretary for Management and the General Counsel of the Department to ensure that development of the Department’s budget is compatible with the priorities, strategic plans, and policies established by the Secretary, including those priorities identified through the Quadrennial Homeland Security Review required under section 707;
 (3)incorporate relevant feedback from, and oversee and coordinate relationships with, organizations and other persons that are not part of the Department to ensure effective communication of outside stakeholders’ perspectives to components of the Department;
 (4)establish a process to ensure that organizations and other persons that are not part of the Department can communicate with Department components without compromising adherence by the officials of such components to the Department’s ethics and policies;
 (5)manage and coordinate the Department’s international engagement activities; (6)advise, inform, and assist the Secretary on the impact of the Department’s policy, processes, and actions on State, local, tribal, and territorial governments;
 (7)oversee the Department’s engagement and development of partnerships with nonprofit organizations and academic institutions;
 (8)administer the Homeland Security Advisory Council and make studies available to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on an annual basis; and
 (9)carry out such other responsibilities as the Secretary determines are appropriate, consistent with this section.
										(e)Coordination by Department components
 (1)In generalTo ensure consistency with the Secretary’s policy priorities, the head of each component of the Department shall coordinate with the Office of Policy, as appropriate, in establishing new policies or strategic planning guidance.
										(2)International activities
 (A)Foreign negotiationsEach component of the Department shall coordinate with the Under Secretary for Policy plans and efforts of the component before pursuing negotiations with foreign governments, to ensure consistency with the Department’s policy priorities.
 (B)Notice of international travel by senior officersEach component of the Department shall notify the Under Secretary for Policy of the international travel of senior officers of the Department.
 (f)Assignment of personnelThe Secretary shall assign to the Office of Policy permanent staff and, as appropriate and consistent with sections 506(c)(2), 821, and 888(d), other appropriate personnel detailed from other components of the Department to carry out the responsibilities under this section.
									(g)Deputy Under Secretary for Policy
 (1)In generalThe Secretary may— (A)establish within the Department of Homeland Security a position, to be called the Deputy Under Secretary for Policy, to support the Under Secretary for Policy in carrying out the Under Secretary’s responsibilities; and
 (B)appoint a career employee to such position. (2)Limitation on establishment of Deputy Under Secretary positionsA Deputy Under Secretary position (or any substantially similar position) within the Department of Homeland Security may not be established except for the position provided for by paragraph (1) unless the Secretary of Homeland Security receives prior authorization from Congress.
 (3)DefinitionsFor purposes of paragraph (1)— (A)the term career employee means any employee (as that term is defined in section 2105 of title 5, United States Code), but does not include a political appointee; and
 (B)the term political appointee means any employee who occupies a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character.
											602.Office of Partnership and Engagement
 (a)In generalThere shall be in the Office of Policy an Office of Partnership and Engagement. (b)Head of OfficeThe Secretary shall appoint an Assistant Secretary for Partnership and Engagement to serve as the head of the Office.
 (c)ResponsibilitiesThe Assistant Secretary for Partnership and Engagement shall— (1)lead the coordination of Department-wide policies relating to the role of State and local law enforcement in preventing, preparing for, protecting against, and responding to natural disasters, acts of terrorism, and other man-made disasters within the United States;
 (2)serve as a liaison between State, local, and tribal law enforcement agencies and the Department, including through consultation with such agencies regarding Department programs that may impact such agencies;
 (3)coordinate with the Office of Intelligence and Analysis to certify the intelligence and information sharing requirements of State, local, and tribal law enforcement agencies are being addressed;
 (4)work with the Administrator to ensure that law enforcement and terrorism-focused grants to State, local, and tribal government agencies, including grants under sections 2003 and 2004, the Commercial Equipment Direct Assistance Program, and other grants administered by the Department to support fusion centers and law enforcement-oriented programs, are appropriately focused on terrorism prevention activities;
 (5)coordinate with the Science and Technology Directorate, the Federal Emergency Management Agency, the Department of Justice, the National Institute of Justice, law enforcement organizations, and other appropriate entities to support the development, promulgation, and updating, as necessary, of national voluntary consensus standards for training and personal protective equipment to be used in a tactical environment by law enforcement officers;
 (6)create and foster strategic communications with the private sector to enhance the primary mission of the Department to protect the American homeland;
 (7)advise the Secretary on the impact of the Department's policies, regulations, processes, and actions on the private sector;
 (8)interface with other relevant Federal agencies with homeland security missions to assess the impact of these agencies' actions on the private sector;
 (9)create and manage private sector advisory councils composed of representatives of industries and associations designated by the Secretary to—
 (A)advise the Secretary on private sector products, applications, and solutions as they relate to homeland security challenges;
 (B)advise the Secretary on homeland security policies, regulations, processes, and actions that affect the participating industries and associations; and
 (C)advise the Secretary on private sector preparedness issues, including effective methods for— (i)promoting voluntary preparedness standards to the private sector; and
 (ii)assisting the private sector in adopting voluntary preparedness standards; (10)promote existing public-private partnerships and developing new public-private partnerships to provide for collaboration and mutual support to address homeland security challenges;
 (11)assist in the development and promotion of private sector best practices to secure critical infrastructure;
 (12)provide information to the private sector regarding voluntary preparedness standards and the business justification for preparedness and promoting to the private sector the adoption of voluntary preparedness standards;
 (13)coordinate industry efforts, with respect to functions of the Department of Homeland Security, to identify private sector resources and capabilities that could be effective in supplementing Federal, State, and local government agency efforts to prevent or respond to a terrorist attack;
 (14)coordinate with the Commissioner of Customs and Border Protection and the appropriate senior official of the Department of Commerce on issues related to the travel and tourism industries;
 (15)coordinate the activities of the Department relating to State and local government; (16)assess, and advocate for, the resources needed by State and local governments to implement the national strategy for combating terrorism;
 (17)provide State and local governments with regular information, research, and technical support to assist local efforts at securing the homeland;
 (18)develop a process for receiving meaningful input from State and local governments to assist the development of the national strategy for combating terrorism and other homeland security activities; and
 (19)perform such other functions as are established by law or delegated to such Assistant Secretary by the Under Secretary for Policy.
										603.Office of International Affairs
 (a)In generalThere shall be in the Office of Policy an Office of International Affairs. (b)Head of OfficeThe Secretary shall appoint an Assistant Secretary for International Affairs to serve as the head of the Office and as the chief diplomatic officer of the Department.
									(c)Functions
 (1)In generalThe Assistant Secretary for International Affairs shall— (A)coordinate international activities within the Department, including activities carried out by the components of the Department, in consultation with other Federal officials with responsibility for counterterrorism and homeland security matters;
 (B)advise, inform, and assist the Secretary with respect to the development and implementation of Departmental policy priorities, including strategic priorities for the deployment of assets, including personnel, outside the United States;
 (C)develop, in consultation with the Under Secretary for Management, guidance for selecting, assigning, training, and monitoring overseas deployments of Department personnel, including minimum standards for predeployment training;
 (D)develop and update, in coordination with all components of the Department engaged in international activities, a strategic plan for the international activities of the Department, establish a process for managing its implementation, and establish mechanisms to monitor the alignment between assets, including personnel, deployed by the Department outside the United States and the plan required by this subparagraph;
 (E)develop and distribute guidance on Department policy priorities for overseas activities to personnel deployed overseas, that, at a minimum, sets forth the regional and national priorities being advanced by their deployment, and establish mechanisms to foster better coordination of Department personnel, programs, and activities deployed outside the United States;
 (F)maintain awareness regarding the international travel of senior officers of the Department and their intent to pursue negotiations with foreign government officials, and review resulting draft agreements;
 (G)develop, in consultation with the components of the Department, including, as appropriate, with the Under Secretary for the Science and Technology Directorate, programs to support the overseas programs conducted by the Department, including training, technical assistance, and equipment to ensure that Department personnel deployed abroad have proper resources and receive adequate and timely support;
 (H)conduct the exchange of homeland security information, in consultation with the Under Secretary of the Office of Intelligence and Analysis, and best practices relating to homeland security with foreign nations that, in the determination of the Secretary, reciprocate the sharing of such information in a substantially similar manner;
 (I)submit information to the Under Secretary for Policy for oversight purposes, including preparation of the quadrennial homeland security review and on the status of overseas activities, including training and technical assistance and information exchange activities and the Department’s resources dedicated to these activities;
 (J)promote, when appropriate, and oversee the exchange of education, training, and information with nations friendly to the United States in order to share best practices relating to homeland security; and
 (K)perform such other functions as are established by law or delegated by the Under Secretary for Policy.
 (2)Inventory of assets deployed abroadFor each fiscal year, the Assistant Secretary for International Affairs, in coordination with the Under Secretary for Management, shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with the annual budget request for the Department, an annual accounting of all assets of the Department, including personnel, deployed outside the United States on behalf of the Department.
 (3)Standardized framework for cost dataThe Assistant Secretary for International Affairs shall utilize a standardized framework to collect and maintain comparable cost data for all assets of the Department, including personnel, deployed outside the United States to prepare the annual accounting required by paragraph (2).
 (4)ExclusionsThis subsection does not apply to international activities related to the protective mission of the United States Secret Service, or to the Coast Guard when operating under the direct authority of the Secretary of Defense or the Secretary of the Navy.
										604.Office of Policy Implementation
 (a)In generalThere shall be in the Office of Policy an Office of Policy Implementation. (b)Head of OfficeThe Secretary shall appoint a Director of the Office of Policy Implementation to serve as the head of the Office.
 (c)ResponsibilitiesThe Director of the Office of Policy Implementation shall lead, conduct, coordinate, and provide overall direction and supervision of Department-wide policy development for the programs, offices, and activities of the Department, in consultation with relevant officials of the Department, to ensure quality, consistency, and integration across the Department, as appropriate.
									605.Office of Strategy and Planning
 (a)In generalThere shall be in the Office of Policy of the Department an Office of Strategy and Planning. (b)Head of OfficeThe Secretary shall appoint a Director of the Office of Strategy and Planning who shall serve as the head of the Office.
 (c)ResponsibilitiesThe Director of the Office of Strategy and Planning shall— (1)lead and conduct long-term Department-wide strategic planning, including the Quadrennial Homeland Security Review and planning guidance for the Department, and translate the Department’s statutory responsibilities, strategic plans, and long-term goals into risk-based policies and procedures that improve operational effectiveness; and
 (2)develop strategies to address unconventional threats to the homeland.. (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended—
 (1)by striking the items relating to title VI and inserting the following:   Title VI—POLICY AND PLANNING Sec. 601. Office of Policy. Sec. 602. Office of Partnership and Engagement. Sec. 603. Office of International Affairs. Sec. 604. Office of Policy Implementation. Sec. 605. Office of Strategy and Planning. . (2)by inserting after the item relating to section 890A the following:
						
							
								Sec. 890B. Treatment of charitable trusts for members of the Armed Forces of the United States and
			 other governmental organizations..
					(c)Appointment of Under Secretary for Policy; continuation of service of Assistant Secretary
 (1)Time of appointmentThe President may appoint an Under Secretary for Policy under section 601 of the Homeland Security Act of 2002, as amended by this Act, only on or after January 20, 2017.
 (2)Head of office pending appointmentThe individual serving as the Assistant Secretary for Policy of the Department of Homeland Security on the date of the enactment of this Act, or their successor, may continue to serve as an Assistant Secretary and as the head of the Office of Policy established by such section, until the date on which the Under Secretary for Policy is appointed under such section in accordance with paragraph (1).
					(d)Appointment of Assistant Secretary for International Affairs; abolishment of existing office
 (1)Time of appointmentThe Secretary of Homeland Security may appoint an Assistant Secretary for International Affairs under section 602 of the Homeland Security Act of 2002, as amended by this Act, only on or after January 20, 2017.
 (2)Head of office pending appointmentThe individual serving as the Assistant Secretary for International Affairs of the Department of Homeland Security on the date of the enactment of this Act, or their successor, may continue to serve as a Deputy Assistant Secretary and as the head of the Office of International Affairs established by such section, until the date the Under Secretary for Policy is appointed under such section in accordance with paragraph (1).
					(3)Abolishment of existing office
 (A)In generalThe Office of International Affairs within the Office of the Secretary is abolished. (B)Transfer of assets and personnelThe assets and personnel associated with such Office are transferred to the head of the Office of International Affairs provided for by section 603 of the Homeland Security Act of 2002, as amended by this Act.
 (C)Conforming amendmentSubsection 879 of the Homeland Security Act of 2002 (6 U.S.C. 459), and the item relating to such section in section 1(b) of such Act, are repealed.
						(e)Abolishment of Office for State and Local Law Enforcement
 (1)In generalThe Office for State and Local Law Enforcement of the Department of Homeland Security is abolished. (2)Transfer of functions, assets, and personnelThe functions authorized to be performed by such office immediately before the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of Partnership and Engagement provided for by section 602 of the Homeland Security Act of 2002, as amended by this Act.
 (3)Conforming amendmentSubsection (b) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is repealed. (f)Abolishment of Office for State and Local Government Coordination (1)In generalThe Office for State and Local Government Coordination of the Department of Homeland Security is abolished.
 (2)Transfer of functions and assetsThe functions authorized to be performed by such office immediately before the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of Office of Partnership and Engagement provided for by section 602 of the Homeland Security Act of 2002, as amended by this Act.
 (3)Conforming amendmentsSection 801 of the Homeland Security Act of 2002 (6 U.S.C. 631), and the item relating to that section in the table of contents in section 1(b) of such Act, are repealed.
					(g)Abolishment of Special Assistant to the Secretary
 (1)In generalThe Special Assistant to the Secretary authorized by section 102(f) of the Homeland Security Act of 2002 (6 U.S.C. 112(f)), as in effect immediately before the enactment of this Act, is abolished.
 (2)Transfer of functions and assetsThe functions authorized to be performed by such Special Assistant to the Secretary immediately before the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of Partnership and Engagement provided for by section 602 of the Homeland Security Act of 2002, as amended by this Act.
 (3)Conforming amendmentSection 102(f) of the Homeland Security Act of 2002 (6 U.S.C. 112(f)) is repealed. (h)Conforming amendments relating to Assistant SecretariesSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended—
 (1)in paragraph (1), by striking subparagraph (I) and redesignating subparagraph (J) as subparagraph (I); and
 (2)by amending paragraph (2) to read as follows:  (2)Assistant Secretaries (A)Advice and consent appointmentsThe Department shall have the following Assistant Secretaries appointed by the President, by and with the advice and consent of the Senate:
 (i)The Assistant Secretary, U.S. Immigration and Customs Enforcement. (ii)The Assistant Secretary, Transportation Security Administration.
 (B)Other Presidential appointmentsThe Department shall have the following Assistant Secretaries appointed by the President: (i)The Assistant Secretary, Infrastructure Protection.
 (ii)The Assistant Secretary, Office of Public Affairs. (iii)The Assistant Secretary, Office of Legislative Affairs.
 (C)Secretarial appointmentsThe Department shall have the following Assistant Secretaries appointed by the Secretary: (i)The Assistant Secretary, Office of Cybersecurity and Communications.
 (ii)The Assistant Secretary for International Affairs under section 602. (iii)The Assistant Secretary for Partnership and Engagement under section 603.
 (D)Limitation on creation of positionsNo Assistant Secretary position may be created in addition to the positions provided for by this section unless such position is authorized by a statute enacted after the date of the enactment of the DHS Headquarters Reform and Improvement Act of 2015..
 (i)Homeland Security Advisory CouncilSection 102(b) of the Homeland Security Act of 2002 (6 U.S.C. 112(b)) is amended by striking and after the semicolon at the end of paragraph (2), striking the period at the end of paragraph (3) and inserting ; and, and adding at the end the following:
					
 (4)shall establish a Homeland Security Advisory Council to provide advice and recommendations on homeland-security-related matters..
 (j)Prohibition on new officesNo new office may be created to perform functions transferred by this section, other than as provided in section 601 of the Homeland Security Act of 2002, as amended by this Act, unless the Secretary of Homeland Security receives prior authorization from Congress permitting such change.
 (k)DefinitionsIn this section each of the terms functions, assets, and personnel has the meaning that term has under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). (l)Duplication reviewThe Secretary of Homeland Security shall—
 (1)within 1 year after the date of the enactment of this Act, complete a review of the international affairs offices, functions, and responsibilities of the components of the Department of Homeland Security, to identify and eliminate areas of unnecessary duplication; and
 (2)within 30 days after the completion of such review, provide the results of the review to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 105.Quadrennial homeland security reviewSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended— (1)in subsection (a)—
 (A)by amending paragraph (1) to read as follows:  (1)Review requiredIn fiscal year 2017, and every 4 years thereafter, the Secretary shall conduct a review of the homeland security of the Nation (in this section referred to as a quadrennial homeland security review). Such review shall be conducted so that it is completed, and the report under subsection (c) is issued, by no later than December 31, 2017, and by December 31 of every fourth year thereafter.; and
 (B)in paragraph (3) by striking The Secretary shall conduct each quadrennial homeland security review under this subsection in consultation with and inserting In order to ensure that each quadrennial homeland security review conducted under this section is coordinated with the quadrennial defense review conducted by the Secretary of Defense under section 118 of title 10, United States Code, and any other major strategic review relating to diplomacy, intelligence, or other national security issues, the Secretary shall conduct and obtain information and feedback from entities of the homeland security enterprise through;
 (2)in subsection (b)— (A)in paragraph (5), by striking and after the semicolon at the end;
 (B)in paragraph (6), by striking the period and inserting ; and; and (C)by adding after paragraph (6) the following:
						
 (7)leverage analytical tools and resources developed as part of the quadrennial homeland security review to support the Department’s ongoing programs and missions.;
 (3)in subsection (c)(2)— (A)by striking and after the semicolon at the end of subparagraph (H);
 (B)by redesignating subparagraph (I) as subparagraph (L); and (C)by inserting after subparagraph (H) the following:
						
 (I)a description of how the conclusions under the quadrennial homeland security review will inform efforts to develop capabilities and build capacity of States, local governments, Indian tribes, and private entities, and of individuals, families, and communities;
 (J)as appropriate, proposed changes to the authorities, organization, governance structure, or business processes (including acquisition processes) of the Department in order to better fulfill responsibilities of the Department;
 (K)where appropriate, a classified annex, including materials prepared pursuant to section 306 of title 5, United States Code, relating to the preparation of an agency strategic plan, to satisfy, in whole or in part, the reporting requirements of this paragraph; and.
 106.Future years homeland security programSection 874 of the Homeland Security Act of 2002 (6 U.S.C. 454) is amended— (1)by amending subsection (a) to read as follows:
					
 (a)In generalNot later than the 30 days following the date of each fiscal year on which the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a Future Years Homeland Security Program that provides detailed estimates of the projected expenditures and corresponding requests for appropriations included in that budget. The Future Years Homeland Security Program shall cover the fiscal year for which the budget is submitted and the 4 succeeding fiscal years.; and
 (2)by adding at the end the following:  (d)Consistency of budget request with estimatesFor each fiscal year, the Secretary shall ensure that the projected amounts specified in program and budget information for the Department submitted to Congress in support of the President’s budget request are consistent with the estimated expenditures and proposed appropriations necessary to support the programs, projects, and activities of the Department included in the budget pursuant to section 1105(a)(5) of title 31, United States Code.
 (e)Explanation of alignment with strategies and plansTogether with the detailed estimates of the projected expenditures and corresponding requests for appropriations submitted for the Future Years Homeland Security Program, the Secretary shall provide an explanation of how those estimates and requests align with the homeland security strategies and plans developed and updated as appropriate by the Secretary. Such explanation shall include an evaluation of the organization, organizational structure, governance structure, and business processes (including acquisition processes) of the Department, to ensure that the Department is able to meet its responsibilities.
 (f)Projection of acquisition estimatesEach Future Years Homeland Security Program shall project— (1)acquisition estimates for a period of 5 fiscal years, with specified estimates for each fiscal year, for major acquisition programs by the Department and each component therein, including modernization and sustainment expenses; and
 (2)estimated annual deployment schedules for major acquisition programs over the 5-fiscal-year period. (g)Contingency amountsNothing in this section shall be construed as prohibiting the inclusion in the Future Years Homeland Security Program of amounts for management contingencies, subject to the requirements of subsection (b).
 (h)Classified or sensitive annexThe Secretary may include with each submission under this section a classified or sensitive annex containing any information required to be submitted under this section that is restricted from public disclosure in accordance with Federal law, including information that is determined to be Sensitive Security Information under section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114) to Congress in a classified or sensitive annex.
 (i)Availability of information to the publicThe Secretary shall make available to the public in electronic form the information required to be submitted to Congress under this section, other than information described in subsection (h)..
 107.Management and executionSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by striking subsections (a) and (b) and inserting the following:
				
 (a)In generalSubject to the direction and control of the Secretary, the Under Secretary for Management shall serve as the following:
 (1)The Chief Management Officer for all matters related to the management and administration of the Department in support of homeland security operations and programs. With regard to the management functions for which the Under Secretary has responsibility by law or by direction of the Secretary, the Under Secretary for Management takes precedence in the Department after the Secretary and the Deputy Secretary of Homeland Security.
 (2)The senior official with the authority to administer, implement, and direct management integration and transformation across functional disciplines of the Department, including—
 (A)information technology, financial management, acquisition management, and human capital management of the Department to improve program efficiency and effectiveness;
 (B)ensure compliance with laws, rules, regulations, and the Department’s policies; (C)conduct regular oversight; and
 (D)prevent unnecessary duplication of programs in the Department. (b)ResponsibilitiesIn addition to responsibilities designated by the Secretary or otherwise established by law, the Under Secretary for Management shall be responsible for performing, or delegating responsibility for performing, the following activities of the Department:
 (1)Development of the budget, management of appropriations, expenditures of funds, accounting, and finance.
 (2)Acquisition and procurement activities under section 701(d). (3)Human resources and personnel.
 (4)Information technology and communication systems, in consultation with the Under Secretary for Intelligence and Analysis, as appropriate.
 (5)Facilities, property, equipment, and other material resources. (6)Real property and personal property.
 (7)Security for personnel, information technology and communications systems, facilities, property, equipment, and other material resources.
 (8)Strategic management planning, annual performance planning, and identification and tracking of performance measures relating to the responsibilities of the Department, including such responsibilities under section 306 of title 5, United States Code.
 (9)Oversight of grants and other assistance management programs to ensure proper administration. (10)Management integration and transformation within each functional management discipline of the Department, including information technology, financial management, acquisition management, and human capital management, and the transition process, to ensure an efficient and orderly consolidation of functions and personnel in the Department and transition, including the—
 (A)development of coordinated data sources and connectivity of information systems to the greatest extent practical to enhance program visibility and transparency;
 (B)development of standardized, automated, and real-time management information to uniformly manage and oversee programs, and make informed decisions to improve the efficiency of the Department;
 (C)development of effective program management and regular oversight mechanisms, including clear roles and processes for program governance, sharing of best practices, and access to timely, reliable, and analyzed data on all acquisitions and investments;
 (D)implementation of mechanisms to promote accountability for management integration among Department and component chief officers;
 (E)integration of financial management systems within and across the Department to ensure financial transparency, support daily operational and financial decisionmaking, and maintain consecutive unqualified opinions for all financial statements, including the responsibility to review, approve, and oversee the planning, design, acquisition, deployment, operation, maintenance, and modernization of business systems;
 (F)integration of human resource management systems within and across the Department to track and record information (including attrition rates, knowledge, skills, and abilities critical for workforce planning, identifying current and future human capital needs, including recruitment efforts and improving employee morale), including the responsibility to review, approve, and oversee the planning, design, acquisition, deployment, operation, maintenance, and modernization of business systems;
 (G)development of a management integration strategy for the Department and its components to be submitted annually with the President’s budget to ensure that management of the Department is strengthened in the areas of human capital, acquisition, information technology, and financial management, which shall include—
 (i)short- and long-term objectives to effectively guide implementation of interoperable business systems solutions;
 (ii)issuance of guidance and action plans with dates, specific actions, and costs for implementing management integration and transformation of common functional disciplines across the Department and its components;
 (iii)specific operational and tactical goals, activities, and timelines needed to accomplish the integration effort;
 (iv)performance measures to monitor and validate corrective measures; (v)efforts to identify resources needed to achieve key actions and outcomes;
 (vi)other issues impeding management integration; (vii)reporting to the Government Accountability Office twice annually to demonstrate measurable, sustainable progress made in implementing the Department’s corrective action plans and achieving key outcomes, including regarding—
 (I)leadership commitment; (II)capacity building; and
 (III)continuous monitoring to address Government Accountability Office designations of programs at high risk for waste, fraud, and abuse, including with respect to strengthening management functions;
 (viii)review and approve any major update to the Department’s strategy related to management integration and transformation across functional disciplines and lines of business, including any business systems modernization plans to maximize benefits and minimize costs for the Department; and
 (ix)before December 1 of each year in which a Presidential election is held, the development of a transition and succession plan to guide the transition of Department functions to a new Presidential administration, and making such plan available to the next Secretary and Under Secretary for Management and to the homeland security congressional committees.
 (H)Oversight, including the conduct of internal audits and management analyses, of the programs and activities of the Department. Such supervision includes establishing oversight procedures to ensure a full and effective review of the efforts by Department components to implement policies and procedures of the Department for management integration and transformation.
 (I)Any other management duties that the Secretary may designate.. 108.Chief Financial OfficerSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by redesignating subsections (b) and (c) as subsections (c) and (d), respectively, and by inserting after subsection (a) the following:
				
 (b)ResponsibilitiesNotwithstanding sections 901 and 1122 of title 31, United States Code, the Chief Financial Officer, in consultation with the Under Secretary for Management and the Under Secretary for Intelligence and Analysis, as appropriate, shall—
 (1)lead cost-estimating practices for the Department, including the development of the Department’s policy on cost estimating and approval of life cycle cost estimates;
 (2)oversee coordination with the Office of Policy on the Department’s long-term strategic planning to ensure that the development of the Department’s budget is compatible with the priorities, strategic plans, and policies established by the Secretary;
 (3)develop and oversee the Department’s financial management policy; (4)provide guidance for and over financial system modernization efforts throughout the Department;
 (5)establish effective internal controls over financial reporting systems and processes throughout the Department;
 (6)lead assessments of internal controls related to the Department’s financial management systems and review financial processes to ensure that internal controls are designed properly and operate effectively;
 (7)lead the Department’s efforts related to financial oversight, including identifying ways to streamline and standardize business processes;
 (8)lead and provide guidance on performance-based budgeting practices for the Department to ensure that the Department and its components are meeting missions and goals;
 (9)ensure that Department components’ senior financial officers certify that their major acquisition programs have adequate resources to execute their programs through the 5-year future years homeland security program period, so that the Department’s funding requirements for major acquisition programs match expected resources;
 (10)ensure that components identify and report all expected costs of acquisition programs to the Chief Financial Officer of the Department;
 (11)oversee Department budget formulation and execution; (12)fully implement a common accounting structure to be used across the entire Department by fiscal year 2019; and
 (13)track, approve, oversee, and make public information on expenditures by components of the Department for conferences, as appropriate, including by requiring each component of the Department to—
 (A)report to the Inspector General of the Department the expenditures by the component for each conference hosted or attended by Department employees for which the total expenditures of the Department exceed $20,000, within 15 days after the date of the conference; and
 (B)with respect to such expenditures, provide to the Inspector General— (i)the information described in subsections (a), (b), and (c) of section 739 of Public Law 113–235; and
 (ii)documentation of such expenditures.. 109.Chief Procurement Officer (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is further amended by adding at the end the following:
					
						708.Chief Procurement Officer
 (a)In generalThere is a Chief Procurement Officer of the Department, who shall report directly to the Under Secretary for Management. The Chief Procurement Officer is the senior procurement executive for purposes of section 1702(c) of title 41 United States Code, and shall perform procurement functions as specified in such section. The Chief Procurement Officer also shall perform other functions and responsibilities set forth in this section and as may be assigned by the Under Secretary for Management.
 (b)ResponsibilitiesThe Chief Procurement Officer shall— (1)exercise leadership and authority to the extent delegated by the Under Secretary for Management over the Department’s procurement function;
 (2)issue procurement policies, and shall serve as a senior business advisor to agency officials on acquisition-related matters, including policy and workforce matters, as determined by the Under Secretary for Management;
 (3)account for the integrity, performance, and oversight of Department procurement and contracting functions and be responsible for ensuring that a procurement’s contracting strategy and plans are consistent with the intent and direction of the Acquisition Review Board;
 (4)serve as the Department’s main liaison to industry on procurement-related issues; (5)oversee a centralized certification and training program, in consultation with the Under Secretary for Management, for the entire Department acquisition workforce while using, to the greatest extent practicable, best practices and acquisition training opportunities already in existence within the Federal Government, the private sector, or universities and colleges, as appropriate, and including training on how best to identify actions that warrant referrals for suspension or debarment;
 (6)delegate or retain contracting authority, as appropriate; (7)provide input on the periodic performance reviews of each head of contracting activity of the Department;
 (8)collect baseline data and use such data to establish performance measures on the impact of strategic sourcing initiatives on the private sector, including, in particular, small businesses;
 (9)ensure that a fair proportion (as defined pursuant to the Small Business Act (15 U.S.C. 631 et seq.)) of Federal contract and subcontract dollars are awarded to small businesses, maximize opportunities for small business participation, and ensure, to the extent practicable, small businesses that achieve qualified vendor status for security-related technologies are provided an opportunity to compete for contracts for such technology; and
 (10)conduct oversight of implementation of administrative agreements to resolve suspension or debarment proceedings and, upon request, provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate about the effectiveness of such agreements at improving contractor responsibility.
 (c)Head of contracting activity definedIn this section the term head of contracting activity means each official responsible for the creation, management, and oversight of a team of procurement professionals properly trained, certified, and warranted to accomplish the acquisition of products and services on behalf of the designated components, offices, and organizations of the Department, and as authorized, other government entities..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such title the following:
					
						
							Sec. 708. Chief Procurement Officer..
				110.Chief Information Officer
 (a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended— (1)in subsection (a), by adding at the end the following: In addition to the functions under section 3506(a)(2) of title 44, United States Code, the Chief Information Officer shall perform the functions set forth in this section and such other functions as may be assigned by the Secretary.;
 (2)by redesignating subsection (b) as subsection (e); and (3)by inserting after subsection (a) the following:
						
 (b)ResponsibilitiesIn addition to the functions under section 3506 of title 44, United States Code, the Chief Information Officer, in consultation with the Under Secretary for Management, shall—
 (1)advise and assist the Secretary, heads of the components of the Department, and other senior officers in carrying out the responsibilities of the Department for all activities relating to the budgets, programs, and operations of the information technology functions of the Department;
 (2)to the extent delegated by the Secretary— (A)exercise leadership and authority over Department information technology management; and
 (B)establish the information technology priorities, policies, processes, standards, guidelines, and procedures of the Department to ensure interoperability and standardization of information technology;
 (3)serve as the lead technical authority for information technology programs; (4)maintain a consolidated inventory of the Department’s mission critical and mission essential information systems, and develop and maintain contingency plans for responding to a disruption in the operation of any of those information systems;
 (5)maintain the security, visibility, reliability, integrity, and availability of data and information technology of the Department including the security of the Homeland Security Data Network;
 (6)in coordination with relevant officials of the Department, ensure that the Department is in compliance with subchapter II of chapter 35 of title 44, United States Code;
 (7)establish policies and procedures to effectively monitor and manage vulnerabilities in the supply chain for purchases of information technology;
 (8)in coordination with relevant officials of the Department, ensure Department compliance with Homeland Security Presidential Directive 12;
 (9)in coordination with relevant officials of the Department, ensure that information technology systems of the Department meet the standards established under the information sharing environment, as defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485);
 (10)develop measures to monitor the performance of Department components’ use and implementation of information technology systems and consistently monitor such performance to ensure that such systems are used effectively;
 (11)ensure that Department components report to the Chief Information Officer of the Department a complete inventory of information systems and fully adhere to Department guidance related to information technology;
 (12)carry out any other responsibilities delegated by the Secretary consistent with an effective information system management function; and
 (13)carry out authorities over Department information technology consistent with section 113419 of title 40, United States Code.
 (c)Strategic plansIn coordination with the Chief Financial Officer, the Chief Information Officer shall develop an information technology strategic plan every 5 years and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on—
 (1)how the information technology strategic plans developed under this subsection are used to help inform the Department’s budget process;
 (2)how the Department’s budget aligns with priorities specified in the information technology strategic plans;
 (3)in cases in which it is not possible to fund all information technology strategic plan activities for a given fiscal year, the rationale as to why certain activities are not being funded in lieu of higher priorities;
 (4)what decisionmaking process was used to arrive at these priorities and the role of Department components in that process; and
 (5)examine the extent to which unnecessary duplicate information technology within and across the components of the Department has been eliminated.
								(d)Software licensing
 (1)In generalNot later than 180 days after the date of the enactment of the DHS Headquarters Reform and Improvement Act of 2015, and every 2 years thereafter until 2020, the Chief Information Officer, in consultation with Department component chief information officers, shall—
 (A)conduct a Department-wide inventory of all existing software licenses held by the Department, including utilized and unutilized licenses;
 (B)assess the needs of the Department and the components of the Department for software licenses for the subsequent 2 fiscal years;
 (C)examine how the Department can achieve the greatest possible economies of scale and cost savings in the procurement of software licenses;
 (D)determine how the use of shared cloud-computing services will impact the needs for software licenses for the subsequent 2 fiscal years; and
 (E)establish plans and estimated costs for eliminating unutilized software licenses for the subsequent 2 fiscal years.
									(2)Excess software licensing
 (A)Plan to reduce software licensesIf the Chief Information Officer determines through the inventory conducted under paragraph (1) that the number of software licenses held by the Department and the components of the Department exceed the needs of the Department as assessed under paragraph (1), the Secretary, not later than 90 days after the date on which the inventory is completed, shall establish a plan for bringing the number of such software licenses into balance with such needs of the Department.
									(B)Prohibition on procurement of new software licenses
 (i)In generalExcept as provided in clause (ii), upon completion of a plan established under paragraph (1), no additional resources may be obligated for the procurement of new software licenses for the Department until such time as the need of the Department exceeds the number of used and unused licenses held by the Department.
 (ii)ExceptionThe Chief Information Officer may authorize the purchase of additional licenses and amend the number of needed licenses as necessary.
 (3)GAO reviewThe Comptroller General of the United States shall review the inventory conducted under paragraph (1)(A) and the plan established under paragraph (2)(A).
 (4)Submission to CongressThe Chief Information Officer shall submit a copy of each inventory conducted under paragraph (1)(A) and each plan established under paragraph (2)(A) to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate..
 (b)Completion of first definition of capabilitiesThe Chief Information Officer shall complete the first implementation of section 701(c) of the Homeland Security Act of 2002, as amended by this section, by not later than 1 year after the date of the enactment of this Act.
 111.Chief Human Capital OfficerSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended to read as follows:  704.Chief Human Capital Officer (a)In generalThere is a Chief Human Capital Officer of the Department who shall report directly to the Under Secretary of Management.
 (b)ResponsibilitiesThe Chief Human Capital Officer shall— (1)develop and implement strategic workforce planning efforts that are consistent with Government-wide leading principles, and that are in line with Department strategic human capital goals and priorities;
 (2)develop performance measures to provide a basis for monitoring and evaluating Department-wide strategic workforce planning efforts;
 (3)develop strategies to recruit, hire, and train the Department workforce; (4)work with the component heads to identify methods for managing and overseeing human capital programs and initiatives;
 (5)develop a career path framework, and create opportunities for leader development; (6)serve as the Department’s central office for managing employee resources, including training and development opportunities;
 (7)coordinate the Department’s human resource management system; (8)conduct efficiency reviews to determine if components are implementing human capital programs and initiatives; and
 (9)identify and eliminate unnecessary and duplicative human capital policies and guidance. (c)Component strategies (1)In generalEach component of the Department shall coordinate with the Chief Human Capital Officer of the Department to develop or maintain its own 5-year workforce strategy that will support the Department’s goals, objectives, performance measures, and determination of the proper balance of Federal employees and private labor resources.
 (2)Strategy requirementsThe Chief Human Capital Officer shall ensure that, in the development of the strategy required by subsection (c), the head of the component reports to the Chief Human Capital Officer on the human resources considerations associated with creating additional Federal full-time equivalent positions, converting private contractor positions to Federal employee positions, or relying on the private sector for goods and services, including—
 (A)hiring projections, including occupation and grade level, as well as corresponding salaries, benefits, and hiring or retention bonuses;
 (B)the identification of critical skills requirements over the 5-year period, any current or anticipated need for critical skills required at the Department, and the training or other measures required to address such need;
 (C)recruitment of qualified candidates and retention of qualified employees; (D)supervisory and management requirements;
 (E)travel and related personnel support costs; (F)the anticipated cost and impact on mission performance associated with replacing Federal personnel due to their retirement or other attrition; and
 (G)other appropriate factors. (d)Annual submissionThe Secretary shall provide to the appropriate congressional committees, together with submission of the annual budget justification, information on the progress within the Department of fulfilling the workforce strategies required under subsection (c)..
			112.Chief Security Officer
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 109(a) of this Act, is further amended by adding at the end the following:
					
						709.Chief Security Officer
 (a)In generalThere is a Chief Security Officer of the Department, who shall report directly to the Under Secretary for Management.
 (b)ResponsibilitiesThe Chief Security Officer shall— (1)develop and implement the Department’s security policies, programs, and standards;
 (2)identify training and provide education to Department personnel on security-related matters; and (3)provide support to Department components on security-related matters..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such title the following:
					
						
							Sec. 709. Chief Security Officer..
 113.Cost savings and efficiency reviewsNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Management of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)provides a detailed inventory of the management and administrative expenditures and activities of the components of the Department and identifies potential cost savings and efficiencies for those expenditures and activities of each such component;
 (2)examines the size, experience level, and geographic distribution of the operational personnel of the Department, including Customs and Border Protection officers, Border Patrol agents, Customs and Border Protection Air and Marine agents, Customs and Border Protection agriculture specialists, Federal Protective Service law enforcement security officers, Immigration and Customs Enforcement agents, Transportation Security Administration officers, Federal air marshals, and members of the Coast Guard; and
 (3)makes recommendations for adjustments in the management and administration of the Department that would reduce deficiencies in the Department’s capabilities, reduce costs, and enhance efficiencies.
				114.Field efficiencies plan
 (1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate a field efficiencies plan that—
 (A)examines the facilities and administrative and logistics functions of components of the Department of Homeland Security located within designated geographic areas; and
 (B)provides specific recommendations and an associated cost-benefit analysis for the consolidation of the facilities and administrative and logistics functions of components of the Department within each designated geographic area.
 (2)ContentsThe field efficiencies plan submitted under paragraph (1) shall include the following: (A)An accounting of leases held by the Department or its components that have expired in the current fiscal year or will be expiring in the next fiscal year, that have begun or been renewed in the current fiscal year, or that the Department or its components plan to sign or renew in the next fiscal year.
					(B)
 (i)An evaluation for each designated geographic area of specific facilities at which components, or operational entities of components, of the Department may be closed or consolidated, including consideration of when leases expire or facilities owned by the Government become available.
 (ii)The evaluation shall include consideration of potential consolidation with facilities of other Federal, State, or local entities, including—
 (I)offices; (II)warehouses;
 (III)training centers; (IV)housing;
 (V)ports, shore facilities, and airfields; (VI)laboratories; and
 (VII)other assets as determined by the Secretary. (iii)The evaluation shall include the potential for the consolidation of administrative and logistics functions, including—
 (I)facility maintenance; (II)fleet vehicle services;
 (III)mail handling and shipping and receiving; (IV)facility security;
 (V)procurement of goods and services; (VI)information technology and telecommunications services and support; and
 (VII)additional ways to improve unity of effort and cost savings for field operations and related support activities as determined by the Secretary.
 (C)An implementation plan, including— (i)near-term actions that can co-locate, consolidate, or dispose of property within 24 months;
 (ii)identifying long-term occupancy agreements or leases that cannot be changed without a significant cost to the Government; and
 (iii)how the Department can ensure it has the capacity, in both personnel and funds, needed to cover up-front costs to achieve consolidation and efficiencies.
 (D)An accounting of any consolidation in the Department or its component’s real estate footprint, including the co-location of personnel from different components, offices, and agencies within the Department.
 115.Resources to respond to operational surgesOn an annual basis, the Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the circumstances in which the Secretary exercised the authority during the preceding year to reprogram or transfer funds to address unforeseen costs, including the costs associated with operational surges, and information on any circumstances in which limitations on the transfer or reprogramming of funds impacted the Secretary’s ability to address such unforeseen costs.
			116.Department of Homeland Security rotation program
 (a)Enhancements to the rotation programSection 844(a) of the Homeland Security Act of 2002 (6) U.S.C. 414(a)) is amended as follows: (1)In paragraph (1)—
 (A)by striking Not later than 180 days after the date of enactment of this section, the and inserting The; and (B)by striking for employees of the Department and inserting for certain personnel within the Department.
 (2)In paragraph (2)— (A)by redesignating subparagraphs (A) through (G) as subparagraphs (C) through (I), and inserting before subparagraph (C), as so redesignated, the following:
							
 (A)seek to foster greater Departmental integration and unity of effort; (B)seek to help enhance the knowledge, skills, and abilities of participating personnel with respect to the Department’s programs, policies, and activities;;
 (B)in subparagraph (D), as so redesignated, by striking middle and senior level; and (C)in subparagraph (G), as so redesignated, by inserting before invigorate the following: seek to improve morale and retention throughout the Department and.
 (3)In paragraph (3)(B), by striking clause (iii) and redesignating clauses (iv) through (viii) as clauses (iii) through (vii).
 (4)By redesignating paragraphs (4) and (5) as paragraphs (5) and (6), and inserting after paragraph (3) the following:
						
 (4)Administrative mattersIn carrying out any program established pursuant to this section, the Secretary shall— (A)before selecting employees for participation in such program, disseminate information broadly within the Department about the availability of the program, qualifications for participation in the program, including full-time employment within the employing component or office not less than one year, and the general provisions of the program;
 (B)require each candidate for participation in the program to be nominated by the head of the candidate’s employing component or office and that the Secretary, or the Secretary’s designee, select each employee for the program solely on the basis of relative ability, knowledge, and skills, after fair and open competition that assures that all candidates receive equal opportunity;
 (C)ensure that each employee participating in the program shall be entitled to return, within a reasonable period of time after the end of the period of participation, to the position held by the employee, or a corresponding or higher position, in the employee’s employing component or office;
 (D)require that the rights that would be available to the employee if the employee were detailed from the employing component or office to another Federal agency or office remain available to the employee during the employee participation in the program; and
 (E)require that, during the period of participation by an employee in the program, performance evaluations for the employee—
 (i)shall be conducted by officials in the employee’s office or component with input from the supervisors of the employee at the component or office in which the employee is placed during that period; and
 (ii)shall be provided the same weight with respect to promotions and other rewards as performance evaluations for service in the employee’s office or component..
 (b)Congressional notification and oversightNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate about the status of the homeland security rotation program authorized by section 844 of the Homeland Security Act of 2002, as amended by this section.
				IIDHS Acquisition Accountability and Efficiency
			201.Definitions
 (a)In generalIn this title: (1)SecretaryThe term Secretary means the Secretary of Homeland Security.
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)Congressional homeland security committeesThe term congressional homeland security committees means—
 (A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Appropriations of the House of Representatives and of the Senate. (b)Additional definitionsIn this title:
 (1)AcquisitionThe term acquisition has the meaning provided in section 131 of title 41, United States Code. (2)Best practicesThe term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes identifying and validating needs; assessing alternatives to select the most appropriate solution; clearly establishing well-defined requirements; developing realistic cost assessments and schedules; securing stable funding that matches resources to requirements; demonstrating technology, design, and manufacturing maturity; using milestones and exit criteria or specific accomplishments that demonstrate progress; adopting and executing standardized processes with known success across programs; establishing an adequate workforce that is qualified and sufficient to perform necessary functions; and integrating these capabilities into the Department’s mission and business operations.
 (c)Amendments to definitions in homeland security act of 2002Section 2 of the Homeland Security Act of 2002 is amended— (1)by striking In this Act, and inserting (a) In General.—In this Act,;
 (2)in paragraph (2)— (A)by inserting (A) after (2); and
 (B)by adding at the end the following new subparagraph:  (B)The term congressional homeland security committees means—
 (i)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (ii)the Committees on Appropriations of the House of Representatives and of the Senate, where appropriate.; and
 (3)by adding at the end the following new subsection:  (b)Acquisition-Related definitionsIn this Act, the following definitions apply:
 (1)AcquisitionThe term acquisition has the meaning provided in section 131 of title 41, United States Code. (2)Acquisition decision authorityThe term acquisition decision authority means the authority, held by the Secretary acting through the Deputy Secretary or Under Secretary for Management—
 (A)to ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;
 (B)to review (including approving, halting, modifying, or cancelling) an acquisition program through the life cycle of the program;
 (C)to ensure that program managers have the resources necessary to successfully execute an approved acquisition program;
 (D)to ensure good program management of cost, schedule, risk, and system performance of the acquisition, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and
 (E)to ensure that program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to a program at all phases of the life cycle of the program to avoid and mitigate acquisition program baseline breaches.
 (3)Acquisition decision eventThe term acquisition decision event, with respect to an investment or acquisition program, means a predetermined point within the acquisition phases of the investment or acquisition program at which the investment or acquisition program will undergo a review prior to commencement of the next phase.
 (4)Acquisition decision memorandumThe term acquisition decision memorandum, with respect to an acquisition, means the official acquisition decision event record that includes a documented record of decisions, exit criteria, and assigned actions for the acquisition as determined by the person exercising acquisition decision authority for the acquisition.
 (5)Acquisition program baselineThe term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of the program.
 (6)Capability development planThe term capability development plan, with respect to a proposed acquisition, means the document that the Acquisition Review Board approves for the first acquisition decision event related to validating the need of a proposed acquisition.
 (7)Component acquisition executiveThe term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head, with authority and responsibility for leading a process and staff to provide acquisition and program management oversight, policy, and guidance to ensure that statutory, regulatory, and higher level policy requirements are fulfilled, including compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management.
 (8)Life cycle costThe term life cycle cost, with respect to an acquisition program, means all costs associated with research, development, procurement, operation, integrated logistics support, and disposal under the program, including supporting infrastructure that plans, manages, and executes the program over its full life, and costs of common support items incurred as a result of the program.
 (9)Major acquisition programThe term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2015 constant dollars) over its life cycle cost..
					AAcquisition Authorities
 211.Acquisition authorities for Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341), as amended by section 107 of this Act, is further amended by adding at the end the following:
					
						(e)Acquisition and related responsibilities
 (1)In generalNotwithstanding section 1702(b) of title 41, United States Code, the Under Secretary for Management is the Chief Acquisition Officer of the Department. As Chief Acquisition Officer, the Under Secretary shall have the authority and perform the functions as specified in section 1702(b) of such title, and perform all other functions and responsibilities delegated by the Secretary or described in this subsection.
 (2)Duties and responsibilitiesIn addition to the authority and functions specified in section 1702(b) of title 41, United States Code, the duties and responsibilities of the Under Secretary for Management related to acquisition include the following:
 (A)Advising the Secretary regarding acquisition management activities, taking into account risks of failure to achieve cost, schedule, or performance parameters, to ensure that the Department achieves its mission through the adoption of widely accepted program management best practices and standards.
 (B)Exercising the acquisition decision authority to approve, halt, modify (including the rescission of approvals of program milestones), or cancel major acquisition programs, unless the Under Secretary delegates the authority to a Component Acquisition Executive pursuant to paragraph (3).
 (C)Establishing policies for acquisition that implement an approach that takes into account risks of failure to achieve cost, schedule, or performance parameters that all components of the Department shall comply with, including outlining relevant authorities for program managers to effectively manage acquisition programs.
 (D)Ensuring that each major acquisition program has a Department-approved acquisition program baseline, pursuant to the Department’s acquisition management policy.
 (E)Ensuring that the heads of components and Component Acquisition Executives comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives.
 (F)Ensuring that grants and financial assistance are provided only to individuals and organizations that are not suspended or debarred.
 (G)Distributing guidance throughout the Department to ensure that contractors involved in acquisitions, particularly companies that access the Department’s information systems and technologies, adhere to internal cybersecurity policies established by the Department of Homeland Security.
								(3)Delegation of acquisition decision authority
 (A)Level 3 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for an acquisition program that has a life cycle cost estimate of less than $300,000,000.
 (B)Level 2 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for a major acquisition program that has a life cycle cost estimate of at least $300,000,000 but not more than $1,000,000,000 if all of the following requirements are met:
 (i)The component concerned possesses working policies, processes, and procedures that are consistent with Department-level acquisition policy.
 (ii)The Component Acquisition Executive has adequate, experienced, dedicated program management professional staff commensurate with the size of the delegated portfolio.
 (iii)Each major acquisition program concerned has written documentation showing that it has a Department-approved acquisition program baseline and it is meeting agreed-upon cost, schedule, and performance thresholds.
 (4)Excluded parties list system consultationThe Under Secretary for Management shall require that all Department contracting and procurement officials consult the Excluded Parties List System (or successor system) as maintained by the General Services Administration prior to awarding a contract or grant or entering into other transactions to ascertain whether the selected contractor is excluded from receiving Federal contracts, certain subcontracts, and certain types of Federal financial and nonfinancial assistance and benefits.
							(5)Relationship to under secretary for science and technology
 (A)In generalNothing in this subsection shall diminish the authority granted to the Under Secretary for Science and Technology under this Act. The Under Secretary for Management and the Under Secretary for Science and Technology shall cooperate in matters related to the coordination of acquisitions across the Department so that investments of the Directorate of Science and Technology can support current and future requirements of the components.
 (B)Operational testing and evaluationThe Under Secretary for Science and Technology shall— (i)ensure, in coordination with relevant component heads, that major acquisition programs—
 (I)complete operational testing and evaluation of technologies and systems; (II)use independent verification and validation of operational test and evaluation implementation and results; and
 (III)document whether such programs meet all performance requirements included in their acquisition program baselines;
 (ii)ensure that such operational testing and evaluation includes all system components and incorporates operators into the testing to ensure that systems perform as intended in the appropriate operational setting; and
 (iii)determine if testing conducted by other Federal agencies and private entities is relevant and sufficient in determining whether systems perform as intended in the operational setting..
 212.Acquisition authorities for Chief Financial OfficerSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 342), as amended by section 108 of this Act, is further amended by adding at the end of subsection (c)(2) the following new subparagraph:
					
 (J)Notwithstanding section 902 of title 31, United States Code, provide leadership over financial management policy and programs for the Department as they relate to the Department’s acquisitions programs, in consultation with the Under Secretary for Management..
 213.Acquisition authorities for Chief Information OfficerSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343), as amended by section 110(a) of this Act, is further amended by adding at the end the following new subsection:
					
 (f)Acquisition responsibilitiesNotwithstanding section 11315 of title 40, United States Code, the acquisition responsibilities of the Chief Information Officer, in consultation with the Under Secretary for Management, shall include the following:
 (1)Oversee the management of the Homeland Security Enterprise Architecture and ensure that, before each acquisition decision event, approved information technology acquisitions comply with departmental information technology management processes, technical requirements, and the Homeland Security Enterprise Architecture, and in any case in which information technology acquisitions do not comply with the Department’s management directives, make recommendations to the Acquisition Review Board regarding such noncompliance.
 (2)Be responsible for providing recommendations to the Acquisition Review Board established in section 836 of this Act on information technology programs, and be responsible for developing information technology acquisition strategic guidance..
				214.Requirements to ensure greater accountability for acquisition programs
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by sections 109(a) and 112(a) of this Act, is further amended by adding at the end the following:
						
							710.Requirements to ensure greater accountability for acquisition programs
 (a)Requirement To establish mechanismWithin the Management Directorate, the Under Secretary for Management shall establish a mechanism to prioritize improving the accountability, standardization, and transparency of major acquisition programs of the Department in order to increase opportunities for effectiveness and efficiencies and to serve as the central oversight function of all Department acquisition programs.
 (b)Responsibilities of executive directorThe Under Secretary for Management shall designate an Executive Director to oversee the requirement under subsection (a). The Executive Director shall report directly to the Under Secretary and shall carry out the following responsibilities:
 (1)Monitor the performance of Department acquisition programs regularly between acquisition decision events to identify problems with cost, performance, or schedule that components may need to address to prevent cost overruns, performance issues, or schedule delays.
 (2)Assist the Under Secretary for Management in managing the Department’s acquisition portfolio. (3)Conduct oversight of individual acquisition programs to implement Department acquisition program policy, procedures, and guidance with a priority on ensuring the data it collects and maintains from its components is accurate and reliable.
 (4)Serve as the focal point and coordinator for the acquisition life cycle review process and as the executive secretariat for the Acquisition Review Board established under section 836 of this Act.
 (5)Advise the persons having acquisition decision authority in making acquisition decisions consistent with all applicable laws and in establishing clear lines of authority, accountability, and responsibility for acquisition decisionmaking within the Department.
 (6)Engage in the strategic planning and performance evaluation process required under section 306 of title 5, United States Code, and sections 1105(a)(28), 1115, 1116, and 9703 of title 31, United States Code, by supporting the Chief Procurement Officer in developing strategies and specific plans for hiring, training, and professional development in order to rectify any deficiency within the Department’s acquisition workforce.
 (7)Oversee the Component Acquisition Executive structure to ensure it has sufficient capabilities and complies with Department policies.
 (8)Develop standardized certification standards in consultation with the Component Acquisition Executives for all acquisition program managers.
 (9)In the event that a program manager’s certification or actions need review for purposes of promotion or removal, provide input, in consultation with the relevant Component Acquisition Executive, into the relevant program manager’s performance evaluation, and report positive or negative experiences to the relevant certifying authority.
 (10)Provide technical support and assistance to Department acquisitions and acquisition personnel in conjunction with the Chief Procurement Officer.
 (11)Prepare the Department’s Comprehensive Acquisition Status Report, as required by the Department of Homeland Security Appropriations Act, 2013 (division D of Public Law 113–6; 127 Stat. 343) and section 840 of this Act, and make such report available to congressional homeland security committees.
 (12)Prepare the Department’s Quarterly Program Accountability Report as required by section 840 of this Act, and make such report available to the congressional homeland security committees.
 (c)Responsibilities of componentsEach head of a component shall comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management. For each major acquisition program, each head of a component shall—
 (1)define baseline requirements and document changes to those requirements, as appropriate; (2)establish a complete life cycle cost estimate with supporting documentation, including an acquisition program baseline;
 (3)verify each life cycle cost estimate against independent cost estimates, and reconcile any differences;
 (4)complete a cost-benefit analysis with supporting documentation; (5)develop and maintain a schedule that is consistent with scheduling best practices as identified by the Comptroller General of the United States, including, in appropriate cases, an integrated master schedule; and
 (6)ensure that all acquisition program information provided by the component is complete, accurate, timely, and valid.
									711.Acquisition documentation
 (a)In generalFor each major acquisition program, the Executive Director responsible for the preparation of the Comprehensive Acquisition Status Report, pursuant to paragraph (11) of section 710(b), shall require certain acquisition documentation to be submitted by Department components or offices.
 (b)WaiverThe Secretary may waive the requirement for submission under subsection (a) for a program for a fiscal year if either—
 (1)the program has not— (A)entered the full rate production phase in the acquisition life cycle;
 (B)had a reasonable cost estimate established; and (C)had a system configuration defined fully; or
 (2)the program does not meet the definition of capital asset, as defined by the Director of the Office of Management and Budget. (c)Congressional oversightAt the same time the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate information on the exercise of authority under subsection (b) in the prior fiscal year that includes the following specific information regarding each program for which a waiver is issued under subsection (b):
 (1)The grounds for granting a waiver for that program. (2)The projected cost of that program.
 (3)The proportion of a component’s annual acquisition budget attributed to that program, as available. (4)Information on the significance of the program with respect to the component’s operations and execution of its mission..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 709 the following new item:
						
							
								Sec. 710. Requirements to ensure greater accountability for acquisition programs.
								Sec. 711. Acquisition documentation..
					BAcquisition Program Management Discipline
				221.Acquisition Review Board
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:
						
							836.Acquisition Review Board
 (a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to strengthen accountability and uniformity within the Department acquisition review process, review major acquisition programs, and review the use of best practices.
 (b)CompositionThe Deputy Secretary or Under Secretary for Management shall serve as chair of the Board. The Secretary shall also ensure participation by other relevant Department officials, including at least 2 component heads or their designees, as permanent members of the Board.
 (c)MeetingsThe Board shall meet every time a major acquisition program needs authorization to proceed from acquisition decision events through the acquisition life cycle and to consider any major acquisition program in breach as necessary. The Board may also be convened for non-major acquisitions that are deemed high-risk by the Executive Director referred to in section 710(b) of this Act. The Board shall also meet regularly for purposes of ensuring all acquisitions processes proceed in a timely fashion to achieve mission readiness.
 (d)ResponsibilitiesThe responsibilities of the Board are as follows: (1)Determine whether a proposed acquisition has met the requirements of key phases of the acquisition life cycle framework and is able to proceed to the next phase and eventual full production and deployment.
 (2)Oversee executable business strategy, resources, management, accountability, and alignment to strategic initiatives.
 (3)Support the person with acquisition decision authority for an acquisition in determining the appropriate direction for the acquisition at key acquisition decision events.
 (4)Conduct systematic reviews of acquisitions to ensure that they are progressing in compliance with the approved documents for their current acquisition phase.
 (5)Review the acquisition documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.
 (6)Ensure that practices are adopted and implemented to require consideration of trade-offs among cost, schedule, and performance objectives as part of the process for developing requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including, at a minimum, the following practices:
 (A)Department officials responsible for acquisition, budget, and cost estimating functions are provided with the appropriate opportunity to develop estimates and raise cost and schedule matters before performance objectives are established for capabilities when feasible.
 (B)Full consideration of possible trade-offs among cost, schedule, and performance objectives for each alternative is considered.
 (e)Acquisition program baseline report requirementIf the person exercising acquisition decision authority over a major acquisition program approves the program to proceed into the planning phase before it has a Department-approved acquisition program baseline, then the Under Secretary for Management shall create and approve an acquisition program baseline report on the decision, and the Secretary shall—
 (1)within 7 days after an acquisition decision memorandum is signed, notify in writing the congressional homeland security committees of such decision; and
 (2)within 60 days after the acquisition decision memorandum is signed, submit a report to such committees stating the rationale for the decision and a plan of action to require an acquisition program baseline for the program.
 (f)Best practices definedIn this section, the term best practices has the meaning provided in section 4(b) of the DHS Headquarters Reform and Improvement Act of 2015.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 835 the following new item:
						
							
								Sec. 836. Acquisition Review Board..
					222.Requirements to reduce duplication in acquisition programs
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
						
							837.Requirements to reduce duplication in acquisition programs
 (a)Requirement to establish policiesIn an effort to reduce unnecessary duplication and inefficiency for all Department investments, including major acquisition programs, the Deputy Secretary, in consultation with the Under Secretary for Management, shall establish Department-wide policies to integrate all phases of the investment life cycle and help the Department identify, validate, and prioritize common component requirements for major acquisition programs in order to increase opportunities for effectiveness and efficiencies. The policies shall also include strategic alternatives for developing and facilitating a Department component-driven requirements process that includes oversight of a development test and evaluation capability; identification of priority gaps and overlaps in Department capability needs; and provision of feasible technical alternatives, including innovative commercially available alternatives, to meet capability needs.
 (b)Mechanisms to carry out requirementThe Under Secretary for Management shall coordinate the actions necessary to carry out subsection (a), using such mechanisms as considered necessary by the Secretary to help the Department reduce unnecessary duplication and inefficiency for all Department investments, including major acquisition programs.
 (c)CoordinationIn coordinating the actions necessary to carry out subsection (a), the Deputy Secretary shall consult with the Under Secretary for Management, Component Acquisition Executives, and any other Department officials, including the Under Secretary for Science and Technology or his designee, with specific knowledge of Department or component acquisition capabilities to prevent unnecessary duplication of requirements.
 (d)AdvisorsThe Deputy Secretary, in consultation with the Under Secretary for Management, shall seek and consider input within legal and ethical boundaries from members of Federal, State, local, and tribal governments, nonprofit organizations, and the private sector, as appropriate, on matters within their authority and expertise in carrying out the Department’s mission.
 (e)MeetingsThe Deputy Secretary, in consultation with the Under Secretary for Management, shall meet at least quarterly and communicate with components often to ensure that components do not overlap or duplicate spending or activities on major investments and acquisition programs within their areas of responsibility.
 (f)ResponsibilitiesIn carrying out this section, the responsibilities of the Deputy Secretary, in consultation with the Under Secretary for Management, are as follows:
 (1)To review and validate the requirements documents of major investments and acquisition programs prior to acquisition decision events of the investments or programs.
 (2)To ensure the requirements and scope of a major investment or acquisition program are stable, measurable, achievable, at an acceptable risk level, and match the resources planned to be available.
 (3)Before any entity of the Department issues a solicitation for a new contract, coordinate with other Department entities as appropriate to prevent unnecessary duplication and inefficiency and—
 (A)to implement portfolio reviews to identify common mission requirements and crosscutting opportunities among components to harmonize investments and requirements and prevent unnecessary overlap and duplication among components; and
 (B)to the extent practicable, to standardize equipment purchases, streamline the acquisition process, improve efficiencies, and conduct best practices for strategic sourcing.
 (4)To ensure program managers of major investments and acquisition programs conduct analyses, giving particular attention to factors such as cost, schedule, risk, performance, and operational efficiency in order to determine that programs work as intended within cost and budget expectations.
 (5)To propose schedules for delivery of the operational capability needed to meet each Department investment and major acquisition program.
 (g)Best practices definedIn this section, the term best practices has the meaning provided in section 4(b) of the DHS Headquarters Reform and Improvement Act of 2015.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 836 the following new item:
						
							
								Sec. 837. Requirements to reduce duplication in acquisition programs..
					223.Government Accountability Office review of Board and of requirements to reduce duplication in
			 acquisition programs
 (a)Review requiredThe Comptroller General of the United States shall conduct a review of the effectiveness of the Acquisition Review Board established under section 836 of the Homeland Security Act of 2002 (as added by section 221) and the requirements to reduce unnecessary duplication in acquisition programs established under section 837 of such Act (as added by section 222) in improving the Department’s acquisition management process.
 (b)Scope of reportThe review shall include the following: (1)An assessment of the effectiveness of the Board in increasing program management oversight, best practices and standards, and discipline among the components of the Department, including in working together and in preventing overlap and unnecessary duplication.
 (2)An assessment of the effectiveness of the Board in instilling program management discipline. (3)A statement of how regularly each major acquisition program is reviewed by the Board, how often the Board stops major acquisition programs from moving forward in the phases of the acquisition life cycle process, and the number of major acquisition programs that have been halted because of problems with operational effectiveness, schedule delays, or cost overruns.
 (4)An assessment of the effectiveness of the Board in impacting acquisition decisionmaking within the Department, including the degree to which the Board impacts decisionmaking within other headquarters mechanisms and bodies involved in the administration of acquisition activities.
 (c)Report requiredThe Comptroller General shall submit to the congressional homeland security committees a report on the review required by this section not later than 1 year after the date of the enactment of this Act. The report shall be submitted in unclassified form but may include a classified annex.
 224.Excluded Party List System waiversThe Secretary of Homeland Security shall provide notification to the congressional homeland security committees within 5 days after the issuance of a waiver by the Secretary of Federal requirements that an agency not engage in business with a contractor in the Excluded Party List System (or successor system) as maintained by the General Services Administration and an explanation for a finding by the Secretary that a compelling reason exists for this action.
 225.Inspector General oversight of suspension and debarmentThe Inspector General of the Department of Homeland Security— (1)may audit decisions about grant and procurement awards to identify instances where a contract or grant was improperly awarded to a suspended or debarred entity and whether corrective actions were taken to prevent recurrence; and
 (2)shall review the suspension and debarment program throughout the Department of Homeland Security to assess whether suspension and debarment criteria are consistently applied throughout the Department and whether disparities exist in the application of such criteria, particularly with respect to business size and categories.
					CAcquisition Program Management Accountability and Transparency
				231.Congressional notification and other requirements for major acquisition program breach
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
						
							838.Congressional notification and other requirements for major acquisition program breach
 (a)Breach definedThe term breach, with respect to a major acquisition program, means a failure to meet any cost, schedule, or performance parameter specified in the acquisition program baseline.
								(b)Requirements within department if breach occurs
									(1)Notifications
 (A)Notification of breachIf a breach occurs in a major acquisition program, the program manager for that program shall notify the Component Acquisition Executive for the program, the head of the component concerned, the Executive Director referred to in section 710(b) of this Act, the Under Secretary for Management, and the Deputy Secretary.
 (B)Notification to SecretaryIf a major acquisition program has a breach with a cost overrun greater than 15 percent or a schedule delay greater than 180 days from the costs or schedule set forth in the acquisition program baseline for the program, the Secretary and the Inspector General of the Department shall be notified not later than 5 business days after the breach is identified.
										(2)Remediation plan and root cause analysis
 (A)In generalIn the case of a breach with a cost overrun greater than 15 percent or a schedule delay greater than 180 days from the costs or schedule set forth in the acquisition program baseline, a remediation plan and root cause analysis is required, and the Under Secretary for Management or his designee shall establish a date for submission within the Department of a breach remediation plan and root cause analysis in accordance with this subsection.
 (B)Remediation planThe remediation plan required under this subsection shall be submitted in writing to the head of the component concerned, the Executive Director referred to in section 710(b) of this Act, and the Under Secretary for Management. The plan shall—
 (i)explain the circumstances of the breach; (ii)provide prior cost estimating information;
 (iii)propose corrective action to control cost growth, schedule delays, or performance issues; (iv)in coordination with Component Acquisition Executive, discuss all options considered, including the estimated impact on cost, schedule, or performance of the program if no changes are made to current requirements, the estimated cost of the program if requirements are modified, and the extent to which funding from other programs will need to be reduced to cover the cost growth of the program; and
 (v)explain the rationale for why the proposed corrective action is recommended. (C)Root cause analysisThe root cause analysis required under this subsection shall determine the underlying cause or causes of shortcomings in cost, schedule, or performance of the program, including the role, if any, of the following:
 (i)Unrealistic performance expectations. (ii)Unrealistic baseline estimates for cost or schedule or changes in program requirements.
 (iii)Immature technologies or excessive manufacturing or integration risk. (iv)Unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance.
 (v)Changes in procurement quantities. (vi)Inadequate program funding or changes in planned out-year funding from 1 5-year funding plan to the next 5-year funding plan as outlined in the Future Years Homeland Security Program required under section 874 of this Act.
 (vii)Legislative, legal, or regulatory changes. (viii)Inadequate program management personnel, including lack of training, credentials, certifications, or use of best practices.
 (3)Correction of breachThe Under Secretary for Management or his designee shall establish a date for submission within the Department of a program of corrective action that ensures that 1 of the following actions has occurred:
 (A)The breach has been corrected and the program is again in compliance with the original acquisition program baseline parameters.
 (B)A revised acquisition program baseline has been approved. (C)The program has been halted or cancelled.
										(c)Requirements relating to congressional notification if breach occurs
 (1)Notification to congressIf a notification is made under subsection (b)(1)(B) for a breach in a major acquisition program with a cost overrun greater than 15 percent or a schedule delay greater than 180 days from the costs or schedule set forth in the acquisition program baseline, or with an anticipated failure for any key performance threshold or parameter specified in the acquisition program baseline, the Under Secretary for Management shall notify the congressional homeland security committees of the breach in the next quarterly Comprehensive Acquisition Status Report after the Under Secretary for Management receives the notification from the program manager under subsection (b)(1)(B).
 (2)Substantial variances in costs or scheduleIf a likely cost overrun is greater than 20 percent or a likely delay is greater than 12 months from the costs and schedule set forth in the acquisition program baseline for a major acquisition program, the Under Secretary for Management shall include in the notification required in (c)(1) a written certification, with supporting explanation, that—
 (A)the acquisition is essential to the accomplishment of the Department’s mission; (B)there are no alternatives to such capability or asset that will provide equal or greater capability in both a more cost-effective and timely manner;
 (C)the new acquisition schedule and estimates for total acquisition cost are reasonable; and (D)the management structure for the acquisition program is adequate to manage and control performance, cost, and schedule.
 (3)Submissions to CongressNot later than 30 calendar days after submission to such committees of a breach notification under paragraph (1) of this section for a major acquisition program, the Under Secretary for Management shall submit to such committees the following:
 (A)A copy of the remediation plan and the root cause analysis prepared under subsection (b)(2) for the program.
 (B)A statement describing the corrective action or actions that have occurred pursuant to subsection (b)(3) for the program, with a justification for the action or actions.
										(d)Additional actions if breach occurs
 (1)Prohibition on obligation of fundsDuring the 90-day period following submission under subsection (c)(3) of a remediation plan, root cause analysis, and statement of corrective actions with respect to a major acquisition program, the Under Secretary for Management shall submit a certification described in paragraph (2) of this subsection to the congressional homeland security committees. If the Under Secretary for Management does not submit such certification by the end of such 90-day period, then funds appropriated to the major acquisition program shall not be obligated until the Under Secretary for Management submits such certification.
 (2)CertificationFor purposes of paragraph (1), the certification described in this paragraph is a certification that—
 (A)the Department has adjusted or restructured the program in a manner that addresses the root cause or causes of the cost growth in the program; and
 (B)the Department has conducted a thorough review of the breached program’s acquisition decision event approvals and the current acquisition decision event approval for the breached program has been adjusted as necessary to account for the restructured program..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 837 the following new item:
						
							
								Sec. 838. Congressional notification and other requirements for major acquisition program breach..
					232.Multiyear acquisition strategy
					(a)In general
 (1)AmendmentSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
							
								839.Multiyear acquisition strategy
 (a)Multiyear acquisition strategy requiredNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the appropriate homeland security committees a multiyear acquisition strategy to guide the overall direction of the acquisitions of the Department while allowing flexibility to deal with ever-changing threats and risks and to help industry better understand, plan, and align resources to meet the future acquisition needs of the Department. The strategy shall be updated and included in each Future Years Homeland Security Program required under section 874 of this Act.
 (b)ConsultationIn developing the strategy, the Secretary shall consult with others as the Secretary deems appropriate, including headquarters, components, employees in the field, and when appropriate, individuals from industry and the academic community.
 (c)Form of strategyThe report shall be submitted in unclassified form but may include a classified annex for any sensitive or classified information if necessary. The Department also shall publish the plan in an unclassified format that is publicly available.
 (d)Contents of strategyThe strategy shall include the following: (1)Prioritized listA systematic and integrated prioritized list developed by the Under Secretary for Management or his designee in coordination with all of the Component Acquisition Executives of Department major acquisition programs that Department and component acquisition investments seek to address, that includes the expected security and economic benefit of the program or system and an analysis of how the security and economic benefit derived from the program or system will be measured.
 (2)InventoryA plan to develop a reliable Department-wide inventory of investments and real property assets to help the Department plan, budget, schedule, and acquire upgrades of its systems and equipment and plan for the acquisition and management of future systems and equipment.
 (3)Funding gapsA plan to address funding gaps between funding requirements for major acquisition programs and known available resources including, to the maximum extent practicable, ways of leveraging best practices to identify and eliminate overpayment for items to prevent wasteful purchasing, achieve the greatest level of efficiency and cost savings by rationalizing purchases, aligning pricing for similar items, and utilizing purchase timing and economies of scale.
 (4)Identification of capabilitiesAn identification of test, evaluation, modeling, and simulation capabilities that will be required to support the acquisition of the technologies to meet the needs of the plan and ways to leverage to the greatest extent possible the emerging technology trends and research and development trends within the public and private sectors and an identification of ways to ensure that the appropriate technology is acquired and integrated into the Department’s operating doctrine and procured in ways that improve mission performance.
 (5)Focus on flexible solutionsAn assessment of ways the Department can improve its ability to test and acquire innovative solutions to allow needed incentives and protections for appropriate risk-taking in order to meet its acquisition needs with resiliency, agility, and responsiveness to assure the Nation’s homeland security and facilitate trade.
 (6)Focus on Incentives to Save Taxpayer DollarsAn assessment of ways the Department can develop incentives for program managers and senior Department acquisition officials to prevent cost overruns, avoid schedule delays, and achieve cost savings in major acquisition programs.
 (7)Focus on addressing delays and bid protestsAn assessment of ways the Department can improve the acquisition process to minimize cost overruns in requirements development, procurement announcements, requests for proposals, evaluation of proposals, protests of decisions and awards and through the use of best practices as defined in section 4(b) of the DHS Headquarters Reform and Improvement Act of 2015 and lessons learned by the Department and other Federal agencies.
 (8)Focus on improving outreachAn identification and assessment of ways to increase opportunities for communication and collaboration with industry, small and disadvantaged businesses, intra-government entities, university centers of excellence, accredited certification and standards development organizations, and national laboratories to ensure that the Department understands the market for technologies, products, and innovation that is available to meet its mission needs to inform the requirements-setting process and before engaging in an acquisition, including—
 (A)methods designed especially to engage small and disadvantaged businesses and a cost-benefit analysis of the tradeoffs that small and disadvantaged businesses provide, barriers to entry for small and disadvantaged businesses, and unique requirements for small and disadvantaged businesses; and
 (B)within the Department Vendor Communication Plan and Market Research Guide, instructions for interaction by program managers with such entities to prevent misinterpretation of acquisition regulations and to permit freedom within legal and ethical boundaries for program managers to interact with such businesses with transparency.
 (9)CompetitionA plan regarding competition as described in subsection (e). (10)Acquisition workforceA plan regarding the Department acquisition workforce as described in subsection (f).
 (11)Feasibility of workforce development fund pilot programAn assessment of the feasibility of conducting a pilot program to establish an acquisition workforce development fund as described in subsection (g).
 (e)Competition planThe strategy shall also include a plan (referred to in subsection (d)(9)) that shall address actions to ensure competition, or the option of competition, for major acquisition programs. The plan may include assessments of the following measures in appropriate cases if such measures are cost effective:
 (1)Competitive prototyping. (2)Dual-sourcing.
 (3)Unbundling of contracts. (4)Funding of next-generation prototype systems or subsystems.
 (5)Use of modular, open architectures to enable competition for upgrades. (6)Acquisition of complete technical data packages.
 (7)Periodic competitions for subsystem upgrades. (8)Licensing of additional suppliers, including small businesses.
 (9)Periodic system or program reviews to address long-term competitive effects of program decisions. (f)Acquisition workforce plan (1)Acquisition workforceThe strategy shall also include a plan (referred to in subsection (d)(10)) to address Department acquisition workforce accountability and talent management that identifies the acquisition workforce needs of each component performing acquisition functions and develops options for filling those needs with qualified individuals, including a cost-benefit analysis of contracting for acquisition assistance.
 (2)Additional matters coveredThe acquisition workforce plan shall address ways to— (A)improve the recruitment, hiring, training, and retention of Department acquisition workforce personnel, including contracting officer’s representatives, in order to retain highly qualified individuals that have experience in the acquisition life cycle, complex procurements, and management of large programs;
 (B)empower program managers to have the authority to manage their programs in an accountable and transparent manner as they work with the acquisition workforce;
 (C)prevent duplication within Department acquisition workforce training and certification requirements through leveraging already-existing training within the Federal Government, academic community, or private industry;
 (D)achieve integration and consistency with Government-wide training and accreditation standards, acquisition training tools, and training facilities;
 (E)designate the acquisition positions that will be necessary to support the Department acquisition requirements, including in the fields of—
 (i)program management; (ii)systems engineering;
 (iii)procurement, including contracting; (iv)test and evaluation;
 (v)life cycle logistics; (vi)cost estimating and program financial management; and
 (vii)additional disciplines appropriate to Department mission needs; (F)strengthen the performance of contracting officer’s representatives (as defined in subpart 1.602–2 and subpart 2.101 of the Federal Acquisition Regulation), including by—
 (i)assessing the extent to which contracting officer’s representatives are certified and receive training that is appropriate;
 (ii)determining what training is most effective with respect to the type and complexity of assignment; and
 (iii)implementing actions to improve training based on such assessment; and (G)identify ways to increase training for relevant investigators and auditors to examine fraud in major acquisition programs, including identifying opportunities to leverage existing Government and private sector resources in coordination with the Inspector General of the Department.
 (g)Feasibility of workforce development fund pilot programThe strategy shall also include an assessment (referred to in subsection (d)(11)) of the feasibility of conducting a pilot program to establish a Homeland Security Acquisition Workforce Development Fund (in this subsection referred to as the Fund) to ensure the Department acquisition workforce has the capacity, in both personnel and skills, needed to properly perform its mission and ensure that the Department receives the best value for the expenditure of public resources. The assessment shall address the following:
 (1)Ways to fund the Fund, including the use of direct appropriations, or the credit, transfer, or deposit of unobligated or unused funds from Department components into the Fund to remain available for obligation in the fiscal year for which credited, transferred, or deposited and to remain available for successive fiscal years.
 (2)Ways to reward the Department acquisition workforce and program managers for good program management in controlling cost growth, limiting schedule delays, and ensuring operational effectiveness through providing a percentage of the savings or general acquisition bonuses.
 (3)Guidance for the administration of the Fund that includes provisions to do the following: (A)Describe the costs and benefits associated with the use of direct appropriations or credit, transfer, or deposit of unobligated or unused funds to finance the Fund.
 (B)Describe the manner and timing for applications for amounts in the Fund to be submitted. (C)Explain the evaluation criteria to be used for approving or prioritizing applications for amounts in the Fund in any fiscal year.
 (D)Explain the mechanism to report to Congress on the implementation of the Fund on an ongoing basis. (E)Detail measurable performance metrics to determine if the Fund is meeting the objective to improve the acquisition workforce and to achieve cost savings in acquisition management..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 838 the following new item:
							
								
									Sec. 839. Multiyear acquisition strategy..
 (b)Conforming amendment to future years homeland security programSection 874(b) of the Homeland Security Act of 2002 (6 U.S.C. 454(b)) is amended— (1)by striking and at the end of paragraph (2);
 (2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end the following new paragraph:
							
 (4)include the multiyear acquisition strategy required under section 839 of this Act.. 233.Acquisition reports (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
						
							840.Acquisition reports
								(a)Comprehensive Acquisition Status Report
 (1)In generalThe Under Secretary for Management each year shall submit to the congressional homeland security committees, at the same time as the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, a comprehensive acquisition status report. The report shall include the following:
 (A)The information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74) (as required under the Department of Homeland Security Appropriations Act, 2013 (Public Law 113–6)).
 (B)A listing of programs that have been cancelled, modified, paused, or referred to the Under Secretary for Management or Deputy Secretary for additional oversight or action by the Board, Department Office of Inspector General, or the Comptroller General.
 (C)A listing of established Executive Steering Committees, which provide governance of a program or related set of programs and lower-tiered oversight, and support between acquisition decision events and component reviews, including the mission and membership for each.
 (2)Information for major acquisition programsFor each major acquisition program, the report shall include the following: (A)A narrative description, including current gaps and shortfalls, the capabilities to be fielded, and the number of planned increments or units.
 (B)Acquisition Review Board (or other board designated to review the acquisition) status of each acquisition, including the current acquisition phase, the date of the last review, and a listing of the required documents that have been reviewed with the dates reviewed or approved.
 (C)The most current, approved acquisition program baseline (including project schedules and events). (D)A comparison of the original acquisition program baseline, the current acquisition program baseline, and the current estimate.
 (E)Whether or not an independent verification and validation has been implemented, with an explanation for the decision and a summary of any findings.
 (F)A rating of cost risk, schedule risk, and technical risk associated with the program (including narrative descriptions and mitigation actions).
 (G)Contract status (including earned value management data as applicable). (H)A lifecycle cost of the acquisition, and time basis for the estimate.
 (3)UpdatesThe Under Secretary shall submit quarterly updates to such report not later than 45 days after the completion of each quarter.
 (b)Quarterly Program Accountability ReportThe Under Secretary for Management shall prepare a quarterly program accountability report to meet the Department’s mandate to perform program health assessments and improve program execution and governance. The report shall be submitted to the congressional homeland security committees..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 839 the following new item:
						
							
								Sec. 840. Acquisition reports..
					234.Government Accountability Office review of multiyear acquisition strategy
 (a)Review requiredAfter submission to Congress of the first multiyear acquisition strategy (pursuant to section 839 of the Homeland Security Act of 2002) after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the plan within 180 days to analyze the viability of the plan’s effectiveness in the following:
 (1)Complying with the requirements in section 839 of the Homeland Security Act of 2002, as added by section 232 of this Act.
 (2)Establishing clear connections between Department objectives and acquisition priorities. (3)Demonstrating that Department acquisition policy reflects program management best practices and standards.
 (4)Ensuring competition or the option of competition for major acquisition programs. (5)Considering potential cost savings through using already-existing technologies when developing acquisition program requirements.
 (6)Preventing duplication within Department acquisition workforce training requirements through leveraging already-existing training within the Federal Government, academic community, or private industry.
 (7)Providing incentives for program managers to reduce acquisition and procurement costs through the use of best practices and disciplined program management.
 (8)Maximizing small business utilization in acquisitions by, to the maximum extent practicable, ensuring strategic sourcing vehicles seek to increase participation by small businesses, including small and disadvantaged business.
 (9)Assessing the feasibility of conducting a pilot program to establish a Homeland Security Acquisition Workforce Development Fund.
 (b)Report requiredThe Comptroller General shall submit to the congressional homeland security committees a report on the review required by this section. The report shall be submitted in unclassified form but may include a classified annex.
					235.Office of Inspector General report
 (a)Review requiredNo later than 2 years following the submission of the report submitted by the Comptroller General of the United States as required by section 234, the Department’s Inspector General shall conduct a review of whether the Department has complied with the multiyear acquisition strategy (pursuant to section 839 of the Homeland Security Act of 2002) and adhered to the strategies set forth in the plan. The review shall also consider whether the Department has complied with the requirements to provide the Acquisition Review Board with a capability development plan for each major acquisition program.
 (b)Report requiredThe Inspector General shall submit to the congressional homeland security committees a report of the review required by this section. The report shall be submitted in unclassified form but may include a classified annex.
					
	Passed the House of Representatives October 20, 2015.Karen L. Haas,Clerk
